1/21/2015                                                                      TDCJ Offender Details

                                                                                                       TDO Home   New Offender Search
         Texas Department of Criminal Justice                                                 m


   Offender Information Details
       Return to Search list




   SID Number:                                                            03617823

  TDCJ Number:                                                            01347672

   Name:                                                                  SEARCY.MICHAEL WESLEY

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1955-10-19

   Maximum Sentence Date:                                                 2065-10-11

   Current Facility:                                                      HOSPITAL-GALV

   Projected Release Date:                                                2065-10-11

   Parole Eligibility Date:                                               2035-10-11

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times
   per day
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at
                                                                       this time.

   Scheduled Release Type:                                             Will be determined when release date is
                                                                       scheduled.

   Scheduled Release                                                   Will be determined when release date is
   Location:                                                           scheduled.




        Parole Review Information

   Offense History:
   I                          Offense                                     County
http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=03617823                                                     1/2
1/21/2015                                                                      TDCJ Offender Details

  I Offense Date                                Sentence Date                          Case No.        Sentence (YY-MM-DD)

  J 1990-04-26              BURG HABIT               1994-07-29            MARION         10,506             10-00-00

  | 2005-10-11                 MURDER                2006-01-12            MARION        F13,648             60-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin(d).tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=03617823                                          2/2